     Case 1:19-cv-02549-JPB-JSA Document 10 Filed 08/16/19 Page 1 of 7




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

APRIL KIMBLE,                         )
                                      )
            Plaintiff,                )         CIVIL ACTION NO.:
                                      )         1:19-cv-02549-LMM-JSA
v.                                    )
                                      )         JURY TRIAL DEMANDED
QUALITY ASSIST INC., and              )
TRACEY BANKHEAD,                      )
                                      )
            Defendants.               )

               CONSENT MOTION AND MEMORANDUM
            IN SUPPORT TO EXTEND THE DEADLINE FOR
              PLAINTIFF’S RESPONSE TO DEFENDANTS’
           MOTION TO DISMISS AND REQUEST TO EXTEND
           THE PRE-DISCOVERY DEADLINES UNTIL AFTER
           THE COURT RULES ON DEFENDANTS’ MOTION

      COMES NOW, Plaintiff April Kimble, and respectfully requests to extend the

deadline for filing her response to Defendants’ Motion to Dismiss and Request to

Extend the Pre-Discovery Deadlines until after the Court Rules on Defendants’

Motion, showing the Court as follows:

1.    On June 3, 2019, Plaintiff filed her Complaint against the above-named

      Defendants for violations of Title VII and Section 1981. (Doc. 1).

2.    On August 5, 2019, Defendants filed a Motion to Dismiss Plaintiff’s

      Complaint. (Docs. 6 & 6-1).

                                          -1-
      Case 1:19-cv-02549-JPB-JSA Document 10 Filed 08/16/19 Page 2 of 7




3.    Plaintiff’s response is due August 19, 2019.

4.    Plaintiff needs an extension to respond to Defendants’ Motion for the

      following reasons: both of Plaintiff’s attorneys have briefs due to the Eleventh

      Circuit; Annual conferences and CLEs; doctor appointments and surgeries;

      depositions in other matters and other prior commitments.

5.    Since Defendants are asking the Court to dismiss Plaintiff’s claims in their

      entirety, Plaintiff needs the extra time to sufficiently respond and amend the

      Complaint, so she does not risk having her entire case dismissed.

6.    As such, Plaintiff respectfully requests an extension up to and including

      September 6, 2019 in order to file her response to Defendants’ Motion to

      Dismiss.

7.    In addition, since the parties do not know yet how the Court will rule on

      Defendants’ Motion, the filing of a Joint Preliminary Report and Discovery

      Plan (JPR) and the filing of Initial Disclosures will be premature.

8.    As such, we respectfully request for the filing deadlines for the JPR and Initial

      Disclosures to also be extended until after the Court rules on the Motion.

9.    Defendants consent to Plaintiff’s request.

10.   This request is not made for an improper purpose or for delay, and neither

      party will be prejudiced by the extension.

                                         -2-
      Case 1:19-cv-02549-JPB-JSA Document 10 Filed 08/16/19 Page 3 of 7




      WHEREFORE, for good cause shown, Plaintiff respectfully requests that the

Court grant an additional extension, up to and including September 6, 2019, in order

for her to respond to Defendants’ Motion to Dismiss. A proposed order is attached

for the Court’s convenience.

      Respectfully submitted, this 16th day of August, 2019.

                                              /s/ Meredith J. Carter
                                              Meredith J. Carter
                                              Georgia Bar No. 325422

M. CARTER LAW LLC
2690 Cobb Parkway SE
Suite A5-294
Smyrna, Georgia 30080
T: (404) 618-3838
meredith@mcarterlaw.com


CONSENTED TO BY:

/s/ Meredith J. Carter          /s/ Robert C.D. McDonald
Meredith J. Carter              Robert C.D. McDonald
Georgia Bar No. 325422          Georgia Bar No. 489600
M. CARTER LAW LLC               The Law Offices of Robert C.D. McDonald, P.C.
2690 Cobb Parkway SE            5410 Matt Highway, PMB 3
Suite A5-294                    Cumming, GA 30028
Smyrna, GA 3008                 T: (770) 662-1550
T: (404) 618-3838               F: (770) 662-1561
meredith@mcarterlaw.com         rmcdonaldlaw@ceocenters.com

Beverly A. Lucas
Georgia Bar No. 427692
Lucas & Leon, LLC
P.O. Box. 752
                                        -3-
     Case 1:19-cv-02549-JPB-JSA Document 10 Filed 08/16/19 Page 4 of 7




Clarkesville, GA 30523
T: (706) 752-2001
F: (706) 752-8085
beverly@lucasandleon.com

COUNSEL FOR PLAINTIFF             COUNSEL FOR DEFENDANT




                                    -4-
      Case 1:19-cv-02549-JPB-JSA Document 10 Filed 08/16/19 Page 5 of 7




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

APRIL KIMBLE,                         )
                                      )
            Plaintiff,                )         CIVIL ACTION NO.:
                                      )         1:19-cv-02549-LMM-JSA
v.                                    )
                                      )         JURY TRIAL DEMANDED
QUALITY ASSIST INC., and              )
TRACEY BANKHEAD,                      )
                                      )
            Defendants.               )

                                    ORDER

      For GOOD CAUSE shown, the Consent Motion to Extend the Deadline for

Plaintiff’s Response to Defendants’ Motion to Dismiss is GRANTED. Plaintiff shall

have up to and including September 6, 2019 to file her response. All pre-discovery

deadlines will be extended accordingly after the Court rules on Defendants’ Motion.



      This _______ day of ____________________, 2019.



                          ___________________________________________
                          Justin S. Anand
                          Magistrate Judge, United States District Court




                                          -5-
      Case 1:19-cv-02549-JPB-JSA Document 10 Filed 08/16/19 Page 6 of 7




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

APRIL KIMBLE,                           )
                                        )
             Plaintiff,                 )         CIVIL ACTION NO.:
                                        )         1:19-cv-02549-LMM-JSA
v.                                      )
                                        )         JURY TRIAL DEMANDED
QUALITY ASSIST INC., and                )
TRACEY BANKHEAD,                        )
                                        )
             Defendants.                )

                CERTIFICATE OF FONT COMPLIANCE
             REQUIRED BY LOCAL RULE 7.1D AND SERVICE

      In accordance with Local Rule 7.1D, I hereby certify that the foregoing was

prepared with one of the font and point selections approved by the Court in Local

Rule 5.1B. Specifically, it was prepared with Times New Roman, 14 point.

      I further certify that I electronically filed the foregoing CONSENT MOTION

TO EXTEND THE DEADLINE FOR PLAINTIFF’S RESPONSE TO

DEFENDANTS’ MOTION TO DISMISS with the Clerk of Court using the

CM/ECF system which will automatically send email or other notification of such

filing to the following attorney of record:


                                 Robert C.D. McDonald
                                 rmcdonaldlaw@ceocenters.com

                                            -6-
Case 1:19-cv-02549-JPB-JSA Document 10 Filed 08/16/19 Page 7 of 7




This 16th day of August, 2019.

                                       /s/ Meredith J. Carter
                                       Meredith J. Carter
                                       Georgia Bar No. 325422




                                 -7-
